          Case 5:20-cv-01021-G Document 41 Filed 07/27/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

76th STREET LAND, LLC,                        )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Case No. CIV-20-1021-G
                                              )
GUIDEONE ELITE INSURANCE                      )
COMPANY,                                      )
                                              )
       Defendant.                             )

                                         ORDER

       Now before the Court is Plaintiff 76th Street Land, LLC’s Motion to Dismiss

Without Prejudice (Doc. No. 32).        Defendant GuideOne Elite Insurance Company

responded in opposition (Doc. No. 33), and Plaintiff replied (Doc. No. 34).

       Plaintiff moves to voluntarily dismiss its claims without prejudice pursuant to

Federal Rule of Civil Procedure 41(a)(2). Rule 41(a)(2) provides that “an action may be

dismissed at the plaintiff’s request only by court order, on terms that the court considers

proper,” and “[u]nless the order states otherwise, a dismissal under this paragraph (2) is

without prejudice.” “Absent legal prejudice to the defendant, the district court normally

should grant such a dismissal.” Ohlander v. Larson, 114 F.3d 1531, 1537 (10th Cir. 1997)

(internal quotation marks omitted). Non-exclusive factors for evaluation of legal prejudice

include “the opposing party’s effort and expense in preparing for trial; excessive delay and

lack of diligence on the part of the movant; insufficient explanation of the need for a

dismissal; and the present stage of litigation.” Id. “Each factor need not be resolved in
            Case 5:20-cv-01021-G Document 41 Filed 07/27/21 Page 2 of 2




favor of the moving party for dismissal to be appropriate, nor need each factor be resolved

in favor of the opposing party for denial of the motion to be proper.” Id.

       Considering the parties’ arguments in their motion papers and the early stage of this

litigation, the Court GRANTS Plaintiff’s Motion for voluntary dismissal. The action is

therefore DISMISSED WITHOUT PREJUDICE. Further, pursuant to Rule 41(a)(2), the

Court DIRECTS the parties as follows:

       1.      Unless the parties agree or the Court orders otherwise, the parties shall

preserve any materials exchanged by them or obtained from a third party in the course of

discovery until such time as the limitations period for Plaintiff to file a claim against

Defendant expires; and

       2.     The parties shall, to the extent possible, make all reasonable efforts to avoid

duplicative discovery in any further proceeding between them, or any related person or

entity, concerning the same subject matter.

       Plaintiff’s pending Motion to Quash, Motion for a Protective Order, and Motion to

Stay Discovery (Doc. No. 40) are MOOT and are DENIED on that basis.

       IT IS SO ORDERED this 27th day of July, 2021.




                                              2
